Title: From Thomas Jefferson to Rayneval, 1 October 1788
From: Jefferson, Thomas
To: Gérard de Rayneval (Reyneval), Joseph Matthias


          
            
              Sir
            
            Paris Oct. 1. 1788.
          
          I have now the honor of inclosing to you a copy of the letter of Sep. 16. which I had that of writing to his Excellency the Count de Monmorin, with the papers therein referred to, and of solliciting the order I have asked for. The originals were sent at the date before mentioned. Notwithstanding the refusal of the houses of Schweighauser & Dobree and of Puchelberg to settle their claim against the United states by arbitration as I proposed to them, the United States will still be ready to do them justice. But those houses must first retire from the two only propositions they have ever yet made, to wit, either a paiment of their demand without discussion, or a discussion before tribunals of the country. In the mean time I shall hope an acknolegement, with respect to us, of the principle which holds as to other nations, that our public property here cannot be seised by the territorial judge. It is the more interesting to us, as we shall be more and longer exposed than other nations to draw arms and military stores from Europe. Our preference of this country has occasioned us to draw them  from hence [alone] since the peace: and the friendship we have constantly experienced from the government will, we doubt not, on this and every other occasion, ensure to us the protection of what we purchase. I have the honor
        